FILED
                              NOT FOR PUBLICATION                           JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 PARKESH KAUR; JASWANT SINGH                      No. 06-71262
 GILL,
                                                  Agency Nos. A046-480-486
               Petitioners,                                   A093-155-613

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Parkesh Kaur and Jaswant Singh Gill, husband and wife and natives and

citizens of India, petition for review from the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research
denying their application for asylum, withholding of removal and protection under

the Convention Against Torture (“CAT”). We review for substantial evidence,

Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir. 2000), and we deny the

petition for review.

       The evidence does not compel the conclusion that Kaur established

extraordinary circumstances to excuse her untimely asylum application. See

8 C.F.R. § 208.4(a)(5). Accordingly, Kaur’s asylum claim fails.

       Substantial evidence supports the BIA’s denial of Kaur’s withholding of

removal claim because Kaur failed to establish that the government of India was

unwilling or unable to protect her from militants in India. See Castro-Perez v.

Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005).

       Substantial evidence also supports the BIA’s conclusion that Kaur is

ineligible for CAT relief because she failed to establish that it would be more likely

than not that she would be tortured if returned to India. See Singh v. Gonzales, 439

F.3d 1100, 1113 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




RA/Research                               2                                    06-71262